Name: 85/403/EEC: Commission Decision of 19 July 1985 amending Decision 85/341/EEC concerning certain protective measures against African swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  international trade;  animal product;  means of agricultural production;  agricultural activity;  regions of EU Member States
 Date Published: 1985-08-27

 Avis juridique important|31985D040385/403/EEC: Commission Decision of 19 July 1985 amending Decision 85/341/EEC concerning certain protective measures against African swine fever in Belgium Official Journal L 228 , 27/08/1985 P. 0028 - 0030 Spanish special edition: Chapter 03 Volume 37 P. 0112 Portuguese special edition Chapter 03 Volume 37 P. 0112 *****COMMISSION DECISION of 19 July 1985 amending Decision 85/341/EEC concerning certain protective measures against African swine fever in Belgium (85/403/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 85/320/EEC (2), and in particular Articles 9, 9a and 9b thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 85/322/EEC (4), and in particular Article 8, 8a and 8b thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (5), as last amended by Directive 81/321/EEC (6), and in particular Articles 7, 7a and 7b thereof, Whereas an outbreak of African swine fever has occurred in Belgium; Whereas this outbreak is liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and pigmeat products; Whereas, following this outbreak of African swine fever, the Commission adopted, inter alia, Decision 85/341/EEC (7); Whereas, in view of the stringent measures adopted by the Belgian authorities, the restrictions on trade could be applied on a regional basis, provided the disease is confined to a specific part of the Belgian territory; Whereas it is necessary to adjust the scope of the restrictive measures to take account of the way in which the disease has developed and of the action taken by the Belgian authorities; Whereas, in the case of the exclusion of certain meat products from the prohibition measures it is necessary to lay down in accordance with Article 7 of Directive 80/215/EEC the precise treatments to which the products must be subjected; Whereas the Belgian authorities marked pigmeat in the infection zone with the national identification mark during the period of acute infection and did not use the mark specified in Article 5a of Directive 72/461/EEC; whereas the risk of infection presented by meat on which the latter mark has been used is reduced; Whereas this Decision will be reviewed should its implementation create difficulties for the disposal of Community products; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 85/341/EEC is hereby amended as follows: 1. In Article 1 (2) '21 June 1985' is replaced by '19 July 1985'. 2. In Article 2 (3) '21 June 1985' is replaced by '19 July 1985'. 3. In Article 2, the following is added as paragraph 4: '4. (a) The restrictive measures described in paragraph 1 are hereby lifted in respect of the communes of Staden and Lendelede. (b) The restrictive measures described in paragraph 1 shall be lifted in respect of communes, apart from those mentioned at (a) and from Lichtervelde, listed in the first indent of paragraph 2 of the Annex and from areas listed in the second, third and fourth indents of paragraph 2 of the Annex, for meat coming from animals slaughtered after the date on which the following conditions are found to be met: - serological tests have been carried out on all herds situated in the commune or area in question, - no new outbreak or positive serological result has been disclosed in that part of the territory described in paragraph 2 of the Annex. The Commission shall inform Member States that the conditions necessary for the lifting of restrictive measures in a commune or area have been fulfilled. This notification shall be based on certification provided by the Belgian authorities.' 4. Article 3 is replaced by the following: 'Article 3 1. Member States shall prohibit the introduction into their territory of pigmeat products: (a) coming from that part of Belgium described in paragraph 2 of the Annex or prepared from meat obtained from animals coming from that part of Belgium; or (b) prepared from meat obtained from animals coming from that part of Belgium described in paragraph 1 of the Annex and slaughtered between 15 January and 18 April 1985. 2. However, the prohibitions shall not apply to the following pigmeat products: (a) pigmeat products prepared using pigmeat obtained from animals slaughtered before 15 January 1985; (b) pigmeat products prepared from meat carrying the identification mark specified in Article 5a of Directive 72/461/EEC that meet the conditions specified at (i) or (ii) below: (i) Pigmeat products which have been subjected to the treatment prescribed by Article 4 (1) (a) of Directive 80/215/EEC and prepared from meat handled in accordance with Article 4 (2) (a) of Directive 80/215/EEC; (ii) Pigmeat products prepared in accordance with the following requirements: - the meat satisfies the conditions specified in Article 4 (2) (a) of Directive 80/215/EEC; - the pigmeat is fully deboned and the major lymphatic nodes removed; - the portion of pigmeat for heat, treatment does not exceed 5 kilograms in weight; - before heating each portion of the meat is enclosed in a hermetically sealed container; - the meat in its container is subjected to a heat treatment according to the following criteria: - the product retains a temperature of at least 60 °C for a minimum of four hours during which time the temperature is raised to at least 70 °C for a minimum of 30 minutes, - the temperature of a representative number of samples of each batch of the product is monitored continuously by means of an automatic temperature recording device which records the temperature in the centre of the product and in the interior of the heating apparatus; - at all times during its processing measures are taken to prevent any possible recontamination; - strict conformity with the above conditions is ensured; - the products are marked beside the health mark with the special additional mark "3-85". 3. Production of the products described in paragraph 2 must be carried out under permanent veterinary control. Moreover, the products must be protected from all risk of recontamination. 4. The health certificate provided for by Council Directive 77/99/EEC of 21 December 1976 concerning health problems in relation to intra-Community trade in meat products (1) that accompanies pigmeat products consigned from Belgium must bear the following endorsement: "Products conforming to the Commission Decision of 19 July 1985". 5. The restrictive measures described in paragraph 1 (a) shall be lifted for pigmeat products produced from pigmeat conforming to the conditions prescribed by Article 2 (4). (1) OJ No L 26, 31. 1. 1977, p. 85.' Article 2 The Member States shall amend the measures which they apply to trade to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 168, 28. 6. 1985, p. 36. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 168, 28. 6. 1985, p. 41. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 168, 28. 6. 1985, p. 39. (7) OJ No L 179, 11. 7. 1985, p. 32.